DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of reply filed on 07/07/2021 in which claims 1-20 are still pending in the application for prosecution in a first action on the merits.
Election/Restrictions
Claims 1-8 are allowable. The restriction requirement between inventions I, II, and III , as set forth in the Office action mailed on 05/06/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/06/2021 is withdrawn.  Claims 9-20 , directed to non-elected inventions no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/18/2019 has been considered and placed of record. An initialed copy is attached herewith.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 14, line 2, delete, “instructions for ::” and insert -- instructions for :--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record.
The prior art filed on 07/18/2019 together with art made of record fail to disclose or suggest a battery repair method, comprising among other claimed allowable features and or steps, “…determining, by a power system, a failure mode of a battery according to an abuse record of the battery or a performance parameter of the battery, wherein the abuse record comprises a usage record including a value of the performance parameter beyond a preset usage range of the performance parameter of the battery, and the performance parameter of the battery represents the performance of the battery; determining, by the power system according to the failure mode of the battery, a power repair policy for repairing the battery, wherein when the 
Claims 2-8 depend directly or indirectly from claim 1 and therefore are allowed for the same reasons.
As in claim 9: “…determining a failure mode of the battery according to an abuse record of the battery or a performance parameter of the battery, wherein the abuse record comprises a usage record including a preset usage range of the performance parameter of the battery is exceeded, and the performance parameter of the battery is used to represent performance of the battery; determining, according to the failure mode of the battery, a power repair policy for repairing the battery, wherein when the failure mode of the battery is at least one of a water loss mode, a grid corrosion mode, or a thermal runaway mode, the power repair policy is: reducing a float charging voltage of the battery to charge the battery or reducing an equalized charging voltage to charge the battery or starting intermittent charging to charge the battery, and 
Claims 10-16 depend directly or indirectly from claim 9 and therefore are allowed for the same reasons.
As in claim 17, “…a non-transitory memory and a processor, wherein the memory is configured to store code, and the processor is configured to execute the following actions according to the code: determining a failure mode of the battery according to an abuse record of the battery or a performance parameter of the battery, wherein the abuse record comprises a usage record including a preset usage range of the performance parameter of the battery is exceeded, and the Page 7 of 11July 7, 2021Attorney Docket No. HW743488performance parameter of the battery represents the performance of the battery; determining, according to the failure mode of the battery, a power repair policy for repairing the battery, wherein when the failure mode of the battery is at least one of a water loss mode, a grid corrosion mode, and a thermal runaway mode, the power repair policy is at least one: reducing a float charging voltage of the battery to charge the battery or reducing an equalized charging voltage to charge the battery or starting intermittent charging to charge the battery, and enhancing a refrigeration measure of the battery, and when the failure mode of the battery is at least one of an internal short-circuit mode, a weak battery mode, or a sulphation 
Claims 18-20 depend directly or indirectly from claim 17 and therefore are allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 5,918,186 to Liu discloses the general state of the art regarding rechargeable battery enabling reduction of battery overheating probability during charging.
Bao Rui, 2016 China International Conference on Electricity Distribution (CICED 2016) Xi’an, 10-13 Aug, 2016, discloses the general state of the art regarding research of substation battery on-line inspection and repair system, based on the important role of storage battery in 
Hannington M. Ng’weno Research & Development Telkom Kenya, “Corrosion and Premature Capacity Loss of Standby Telecommunications Batteries-The Way Forward for Service Providers”, IEICE/IEEE INTELEC’03, Oct. 19-23, 2003.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 1, 2022